COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-246-CV
PETE
CHRISTIANSEN                                                           APPELLANT
 
                                                   V.
 
BOBBY
W. WILKERSON                                                           APPELLEE
 
                                               ----------
                   FROM THE
COUNTY COURT OF COOKE COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On November 30, 2005, we notified appellant that his brief had not
been filed as required by rule 38.6(a).  
See TEX. R. APP. P. 38.6(a).  We stated we
would dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See TEX. R. APP. P. 38.8(a)(1).  We have not
received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).




Appellant shall pay all costs of this appeal, for which let execution
issue.
    
PER
CURIAM                       
PANEL
D:  DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED:
January 12, 2006
 
 




[1]See Tex. R. App. P. 47.4.